 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422 Lockheed Martin Astronautics and Joseph F. Fiala and Anthony H. Romano and Lee Gutierrez. Cases 27ŒCAŒ14557, 27ŒCAŒ14600, 27ŒCAŒ14605, and 27ŒCAŒ15118 January 6, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On November 18, 1997, Administrative Law Judge Albert A. Metz issued the attached decision.  The Re-spondent filed exceptions with supporting argument.1  The General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision and Or-der.3 1. The Charging Parties are security guards employed at the Respondent™s Littleton, Colorado facility.  They are represented by the Plant Guard Workers under a col-lective-bargaining agreement with the Respondent.  The contract contains a grievance-and-arbitration procedure.                                                            ions.                                                           1 We grant the Respondent™s motion to amend its exceptions. 2 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge recommended that several complaint allegations be dis-missed. No exceptions were filed to the recommended dismissals. We correct several erroneous or misleading statements by the judge, none of which are material to our decision.  Contrary to the judge, witness Rick Hernandez testified that at an investigative interview on April 24, 1996, Charging Party Anthony Romano denied having dis-cussed employee Jolene Conn™s medical conditions, not her medical restrictions (i.e., her work limitations resulting from her medical condi-tions).  Also, although the judge™s finding that neither Romano nor Hernandez was aware of the purpose of that meeting is supported by a portion of Hernandez™ testimony, Hernandez also testified that, when Romano was asked if he knew why he was at the meeting, he replied that he had heard a rumor that someone had made allegations against him.  Finally, although Hernandez testified that Romano was concerned over the safety implications of Conn™s inability to carry a sidearm, he did not, contrary to the judge, testify that Romano informed his super-visor, Jerry Kendell, of that concern.  However, it is clear that Romano, like other employees, was discussing Conn™s medical restrictions as they related to the employees™ working conditions.  Thus, whether or not he informed Kendell of the basis for his concerns is irrelevant. 3 The judge inadvertently failed to provide a remedy for supervisor Kendell™s unlawful instruction to employees to refrain from discussing the effect of employee Jolene Conn™s medical restrictions on their working conditions.  We shall add the appropriate provisions to the recommended Order and notice.  We shall also modify the Order con-sistent with the Board™s decision in Excel Container, Inc., 325 NLRB 17 (1997). In February 1996,4 Charging Party Joseph Fiala was told by fellow guard Jolene Conn that she had medical restrictions that prevented her from wearing a sidearm and from handling classified trash.  Fiala was concerned that Conn could not effectively back up other guards in situations requiring a weapon, and that other guards would have to handle the trash that Conn otherwise would have handled.  At about the same time, Conn told Charging Party Lee Gutierrez about her medical condi-tion (but not her medical restrictions).5  On April 3, Supervisor Jerry Kendell told Gutierrez that Conn had some medical restrictAround April 8, Gutierrez talked to Fiala and guard Steve Piccioni about how Conn™s medical restrictions might affect her work assignments. Fiala and Gutierrez discussed filing a grievance.  They also called steward Dave Stertz and told him of their concerns that Conn would be unable to back up other guards, that she was violating the contract by not doing classified trashing, and that she might be depriving other guards of overtime opportunities by working at posts for which other guards would be more qualified. Conn soon learned of the other guards™ conversations about her physical limitations and filed an internal com-plaint with the Respondent, contending that the talk had created a hostile work environment.  On April 11, Super-visor Kendell told Stertz, Fiala, and Gutierrez to stop talking about Conn™s medical restrictions.  Fiala ex-plained that they had discussed Conn™s situation because they were considering filing a grievance.  He suggested that Conn be assigned to a post where her medical re-strictions would not pose problems.  Kendell said that he did not make those decisions, and repeated that the em-ployees should not discuss the issue.  Fiala countered that he thought the matter was grievable and that he was enti-tled to discuss it with union officials.  Kendall said, ﬁYou heard what I told you.ﬂ The judge found that, in discussing the effects of Conn™s medical restrictions on other guards as possibly grievable, the employees were discussing working condi-tions that affected them, and thus were engaged in pro-tected concerted activity.  He therefore found that Kendell violated Section 8(a)(1) by directing them not to speak of those issues. In its exceptions, the Respondent contends that the judge failed to take account of its obligations under the Americans with Disabilities Act (ADA)6 to prevent de-velopment of a hostile work environment, to avoid har-assment of and retaliation against employees with dis-abilities, and to maintain the confidentiality of medical information.  The Respondent argues that its restrictions  4 All dates refer to February 1996 through January 1997. 5 The term ﬁmedical conditionﬂ refers to Conn™s physical problems; the term ﬁmedical restrictionsﬂ refers to the kinds of work she was unable to do because of her medical conditions. 6 42 U.S.C.A. § 12101, et seq. 330 NLRB No. 66  LOCKHEAD MARTIN ASTRONAUTICS 423on employee discussions were justified by its need to 
fulfill those obligations and to effectively investigate 
Conn™s discrimination allegations.
7  On consideration we 
disagree with the Respondent™s argument. 
We recognize that the Respondent has obligations un-
der other statutes, including 
the ADA, that may in some 
circumstances justify the prohibition of certain kinds of 
speech and conduct.  As the Board has previously held, 
however, any such prohibitions must be narrowly tai-
lored in order to avoid unnecessarily depriving employ-
ees of their Section 7 rights.
8  With one exception, which 
we discuss below, the Respondent™s prohibitions were 

not narrowly tailored to meet its ADA concerns.  As the 
judge found, the Respondent prohibited all discussion of 
Conn™s medical restrictions, even though those restric-
tions might have adversely affected other employees™ 
working conditions, and even though some of the em-
ployees were considering filing a grievance over the 
manner in which the Respondent had accommodated the 
restrictions.
9  In addition, the Respondent warned em-
ployees not to discuss discipline or disciplinary investi-
gations with 
anyone
, again despite the fact that the inves-
tigation in question concerned Conn™s ADA complaint, 

which was triggered by their discussions of her medical 
restrictions.  Thus, although the employees had discussed 
matters that potentially affected their conditions of em-
ployment and were actively discussing filing a related 
grievance, the Respondent attempted to prevent them 
from discussing those matters entirely, not merely in 
ways that might be construed as harassing or retaliatory.  

The Respondent cites no provision of the ADA or its 
implementing regulations, and we have found none, that 
even suggests that an em
ployer may announce such 
sweeping prohibitions on protected activity in the name 

of ADA compliance. 
                                                          
                                                           
7 The Respondent argues that the ju
dge erroneously stated that it im-
posed its confidentiality requirement in order to avoid conflict.  Even if 
the judge inaccurately suggested that conflict avoidance was the only 
reason for the requirement, his error was harmless, because the Re-

spondent™s other stated reasons for the requirement are not sufficient to 
justify the infringement of protected Sec. 7 rights. 
The Respondent™s contention that its restrictions were necessary to 
preserve the confidentiality of medi
cal information is particularly un-
persuasive.  As the judge found, the issues in this case arose when 
Conn herself informed Charging Party Joseph Fiala about her medical 

restrictions and Charging Party L
ee Gutierrez about her medical condi-
tion. 
8 Handicabs, Inc.
, 318 NLRB 890, 896 (1995), enfd. 95 F.3d 681 
(8th Cir. 1996), cert. denied 117 S.Ct. 2508 (1997). 
9 Contrary to the Respondent, it is irrelevant whether the employees™ 
concerns over the effects of Conn™s medical restrictions were well- 
founded or that they did not file a grievance over those matters.  What 
is relevant is that the employees were discussing both the potential 
effects of her restrictions on their working conditions and the possibil-ity of filing a related grievance.  Such conversations are concerted 
activity protected by Sec. 7, 
Medeco Security Locks
, 319 NLRB 224, 
228 (1995), affd. 322 NLRB 664 (1996), enfd. in relevant part 142 F.3d 
733 (4th Cir. 1998), whether or not they result in organized action.  See 
Mushroom Transportation Co. v. NLRB
, 330 F.2d 683, 685 (3d Cir. 
1964). 
2. During the course of an investigative interview on 
April 24, Romano acknowledged to the Respondent™s 
employee relations administrator, Deanna Duca, and its 
EEO administrator, Kathy Campbell, that he had dis-
cussed Conn™s medical restrictions with Supervisor 
Kendell.  Romano said, however, that he had not in-
tended to say anything derogatory about Conn and that 

he would apologize to her.  The supervisors told him not 
to confront Conn; Campbell testified that she gave that 
instruction because, in her experience, apologies turn 
into disputes.  
About May 1, Romano did attempt to apologize to 
Conn, but the conversation apparently turned confronta-
tional.  The Respondent issued written reprimands to 
both employees, which stated 
that, contrary to the Re-
spondent™s instructions, they had discussed issues per-
taining to the Respondent™s investigation of Conn™s 
complaint.  Romano™s reprimand also noted that he had 

attempted to apologize to Conn after having been told 
not to do so. 
The judge found that the Respondent™s reprimanding 
of Conn and Romano for discussing Conn™s complaint 

violated Section 8(a)(3) and (1) because the discussion 
was work related and thus protected by Section 7.  The 
Respondent has excepted to this finding, arguing that 
Romano acted on his own in approaching Conn and that 
their conversation was therefore not concerted and not 

protected.  We find merit to this exception. 
As neither Conn nor Romano testified, the record does 
not indicate the content of th
eir conversation, other than 
that it started as an attempted apology and degenerated 
into a confrontation over the general subject of the ADA 
investigation.  There is, how
ever, no evidence that they 
were talking about wages, hours, or working conditions 
in a way that might have led to concerted action, or that 

Romano was attempting to induce Conn to make com-
mon cause with him or with other employees regarding 
work-related matters.10  In sum, there is no showing that 
they were engaged in protected
 activity in the course of 
their conversation.  We, ther
efore, find that the Respon-
dent did not violate the Act by reprimanding them, and 

we shall dismiss that allegation of the complaint. 
3. On May 1, the Respondent suspended Charging 
Party Lee Gutierrez for 3 days.  Two reasons were given 

for the suspension.  One was that Gutierrez had dis-
obeyed the Respondent™s instructions and talked to other 
employees about the investigation of Conn™s ADA com-
plaint.  The other was that he had made threatening re-
marks to guard Steve Piccioni.
  Administrator Duca testi-
fied that Gutierrez would have been suspended for the 
threats alone, even without 
his breach of the confidential-
ity instruction. 
 10 Cf. Meyers Industries, 
281 NLRB 882 (1986), affd. sub nom. 
Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 
(1988). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424On January 30, 1997, Gutierrez was discharged.  His 
discharge notice stated that he was being discharged for 
leaving the plant premises wi
thout permission on January 
22, 1997, and after ﬁcareful consideration of [his] past 
work record.ﬂ  Duca testified that the Respondent took 
Guttierrez™ entire disciplinary record into account in de-
ciding to discharge him, and that Gutierrez probably 

would not have been discharged solely for leaving the 
premises without permission. 
The judge found that both 
the May 1 suspension and 
the January 30 discharge of
 Gutierrez violated Section 

8(a)(3) and (1).  With regard to the suspension, the judge 
reasoned that because the Re
spondent™s restrictions on 
employee discussions of Conn™s medical restrictions 
were unlawful, ﬁto the extent that Gutierrez™ 3-day sus-
pension was based on such discussions,ﬂ the suspension 
also violated the Act.  With regard to the discharge, the 
judge implicitly found that the General Counsel had es-

tablished that Gutierrez™ protected activity was a motivat-
ing factor in the Respondent™s decision to terminate him.  
He also implicitly found that, because it considered 
Guitierrez™ entire displinary recordŠincluding discipline 
that had been unlawfully imposedŠin making that deci-
sion, the Respondent had failed to demonstrate that it 
would have discharged him even if he had not engaged in 
protected discussions.
 In its exceptions, the Respondent argues that Duca™s 
testimony demonstrated that it would have suspended 
Gutierrez in May for the threat
s to Piccioni, even absent 
his discussions which we have found to be protected, and 
therefore that the suspension was not unlawful.
11  It fur-
ther argues that, as a result, it was not unlawful to rely on 
the suspension in deciding to 
discharge Gutierrez.  It also 
argues that a ﬁcounselingﬂ 
of Gutierrez on April 24, in 
which he (like the other Charging Parties) was instructed 
not to discuss other employees™ medical restrictions, was 
not discipline and therefore was not part of the discipli-
nary record relied on in ma
king the decision to terminate 
him.  Accordingly, the Respondent contends that the dis-
charge was lawful because it was not based on any un-
lawful prior discipline. 
We find it necessary to remand these two issues to the 
judge for further considerati
on. In cases such as this, 
when an employer is charged with discriminating against 

an employee in violation of Section 8(a)(3), the burden is 
on the General Counsel to demonstrate that the em-
ployee™s union or other protected activity was a substan-
tial or motivating factor in the employer™s decision.  If 
the General Counsel carries th
at burden, the burden then 
shifts to the employer to prove that it would have taken 
the same action even absent the employee™s protected 
activity.
12                                                           
                                                           
11 Wright Line
, 251 NLRB 1083 (1980).  The Respondent did not 
separately except to the judge™s finding that the May suspension was 
unlawful, but it clearly argues to that effect in support of its exceptions. 
12 Id. at 1089. 
The judge failed to apply this analysis with regard to 
Gutierrez™ May suspension.  
He found instead that the 
suspension was unlawful 
to the extent that it was based 
on Gutierrez™ protected conversations.  That finding is 
inadequate, however, because while the suspension was 
based in part on those discussions, it would not be un-
lawful at all if the Respondent were found to have shown 

that Gutierrez would have been suspended in any event 
because of his threats to Picc
ioni.  That is not a finding 
the Board can make, because it may depend in part on 
the judge™s evaluation of Duca™s credibility, including his 
assessment of her demeanor as a witness.  We must, 
therefore, remand this issue to the judge for further 
analysis under 
Wright Line
. The judge did analyze Gutierrez™ discharge under 
Wright Line
.  Thus, he implicitly found that the Respon-
dent had not shown that it would have fired Gutierrez 
had it not been for his protected activity, because it relied 
on his entire disciplinary record and the judge found that 
some of that discipline was unlawful.  As we have found, 
however, the judge did not apply the proper analysis to 

Gutierrez™ May suspension, and thus it has not yet been 
determined whether the susp
ension was unlawful under 
Wright Line
. The General Counsel argues that, in any event, 
Gutierrez™ April 24 counseling for ﬁinappropriate com-
ments and behaviorﬂ constituted unlawful discipline.  
The Respondent contends, however, that, as both Duca 
and Campbell testified, it did not consider the counseling 
to be discipline at all, and that, for that reason, Duca did 
not consider it part of Gutierrez™ disciplinary record 
when deciding to discharge him.  The judge did not dis-
cuss that testimony, the validity of which again depends 
in part on the judge™s assessment of the witnesses™ credi-
bility. 
Moreover, the April 24 counseling of Gutierrez was 
not alleged in the complaint to be unlawful discipline, 

and it is not clear whether the judge found it to be so, 

although there are indications in
 his decision that he did.  
For one thing, he included the counseling along with the 
May suspension among the items of discipline consid-
ered by the Respondent in making the discharge deci-
sion, while omitting any mention of the other, lawful, 
instances of discipline.  Th
e judge also, in his recom-
mended Order, referred to the unlawful 
reprimands
 of 
Gutierrez, which presumably in
cluded the April 24 coun-
seling.
13  However, we cannot determine with certainty 
whether he based his finding that Gutierrez™ discharge 
was unlawful in part on the April 24 counseling. 
Since the May suspension and the April counseling are 
the only arguably unlawful instances of discipline meted 

out to Gutierrez, we cannot determine at this time 
whether the judge correctly found that he was unlawfully 
 13 In their briefs, the parties seem to assume that the judge did find 
the April 24 counseling unlawful. 
 LOCKHEAD MARTIN ASTRONAUTICS 425terminated.
14  We shall, therefore, sever the complaint 
allegations relating to Gutierrez™ May suspension and 
January 1997 discharge and remand them to the judge for 
further findings and analysis of the issues discussed 
above. ORDER The National Labor Relations Board orders that the 
Respondent, Lockheed Martin Astronautics, Littleton, 
Colorado, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Warning employees to refrain from discussing the 
potential effects of other employees™ medical restrictions 
on their working conditions. 
(b) Promulgating and maintaining a rule prohibiting 
employees from discussing employee discipline and dis-

ciplinary investigations with anyone. 
(c) Warning and reprimanding employees because they 
discussed matters that may be grievable under their col-

lective-bargaining agreement or because they engaged in 
any other union or protected concerted activity. 
(d) Telling union representatives to shut up during the 
course of investigatory interviews with employees. 
(e) Coercively interrogating employees concerning 
their union or other protected concerted activities. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind its rule prohibiting employees from dis-
cussing employee discipline and disciplinary investiga-
tions with anyone. 
(b) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warning of 
Anthony Romano and the unlawful reprimand of Joseph 
Fiala, and within 3 days thereafter notify the employees 
in writing that this has been done and that the actions 
will not be used against them in any way. 
(c) Within 14 days after service by the Region, post at 
its Littleton, Colorado facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 27, 
after being signed by the Respondent's authorized repre-
                                                          
 14 The General Counsel argues that because Gutierrez™ discharge was 
based in part on his May suspension, 
it was therefore unlawful even if 
the suspension was not unlawful.  The General Counsel reasons that, 
because the Respondent took the su
spension into account in discharg-
ing Gutierrez, and because the suspen
sion was imposed in part because 
of his protected discussions, it follows that the discharge was motivated 

in part by those discussions.  This argument can be considered by the 
judge on remand, if necessary. 
15 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since April 11, 1996. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED 
that the complaint allegations 
that the Respondent violated Section 8(a)(3) and (1) by 

suspending Lee Gutierrez in May 1996 and by discharg-
ing him on January 30, 1997, are severed and remanded 
to the administrative law judge for consideration of the 
matters discussed in part 3, above. 
IT IS FURTHER ORDERED 
that the judge shall make the 
credibility determinations an
d factual findings necessary 
to resolve those issues, and 
that he shall prepare and 
serve on the parties a supple
mental decision setting forth 
those determinations and findings, conclusions of law, 

and a recommended Order based on those determina-
tions, findings, and conclusions.  Following service of 

the supplemental decision on the parties, the provisions 
of Section 102.46 of the Board™s Rules and Regulations 
shall be applicable. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protec-
tion 
To choose not to engage in any of these pro-

tected concerted activities 
 WE WILL NOT
 warn employees not to discuss the po-
tential effects of other employees™ medical restrictions on 
their working conditions
.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426WE WILL NOT
 promulgate and maintain a rule prohibit-
ing employees from discussing employee discipline and 
disciplinary investigations with anyone. 
WE WILL NOT
 warn or reprimand employees because 
they discussed matters that may be grievable under their 

collective-bargaining agreement or because they engaged 
in any other union or protected concerted activity. 
WE WILL NOT
 tell union representatives to shut up dur-
ing the course of investigatory interviews with employ-

ees. WE WILL NOT
 coercively interrogate employees con-
cerning their union or other protected concerted activi-

ties. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind our rule prohibiting employees from 
discussing employee discipline and disciplinary investi-
gations with anyone. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful warning of Anthony Romano and the unlawful repri-
mand of Joseph Fiala, and 
WE WILL
 within 3 days there-
after notify the employees in writing that this has been 
done and that the actions will not be used against them in 
any way. 
 LOCKHEED 
MARTIN 
ASTRONAUTICS
  Michael T. Pennington, Esq
., for the General Counsel.
 Matthew Coyle, Esq. 
and Ann Robins, Esq., 
for the Respondent.
 DECISION INTRODUCTION ALBERT A. M
ETZ, Administrative Law Judge. This case was 
heard at Denver, Colorado, on July 28
−29, 1997.
1 Individuals, Joseph F. Fiala, Anthony H. Ro
mano, and Lee Gutierrez, have 
charged that Lockheed Martin Astronautics (the Respondent) 
violated Section 8(a)(1) and (3) 
of the National Labor Relations Act (the Act). 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel and the Respondent, I make the 
following FINDINGS OF FACT
 I. JURISDICTION AND LABOR ORGANIZATION
 The Respondent admits that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. The Respondent further 
admits that the United Plant Guard Workers of America, Local 265 (the Union), is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. BACKGROUND The Respondent is a national manufacturer of aerospace 
components and systems with a f
acility in Little
ton, Colorado. 
                                                          
 ds. 1 All dates refer to the time 
period February 1996 through January 
1997, unless otherwise stated. 
The Charging Parties are employed as security guards by the 

Respondent at the Littleton facili
ty. The guards are represented 
by the Union and are covered by a collective-bargaining con-

tract with the Respondent which 
contains a grievance and arbi-
tration procedure. 
III. DISCUSSIONS CONCERNING A GUARD
™S MEDICAL RESTRICTIONS In February 1996 Joseph Fiala learned from fellow guard, 
Jolene Conn, that she had some 
medical restrictions. Because of the restrictions she was not wearing a sidearm and was not 
assigned to handle classified tr
ash. Fiala subsequently dis-
cussed Conn™s situation with fellow guards and union 
representatives. Fiala was concer
ned that Conn was assigned to 
posts that required a sidearm and she could not back up fellow 

guards if the situation require
d a weapon. Additionally, Fiala 
disliked the fact that Conn was assigned to posts that required 
handling classified trash and sh
e was not performing this work, 
thus leaving additional work for fellow guar
At around the same time, guard Lee Gutierrez had conversa-
tions with Conn where she volun
teered information about her 
medical condition. On April 
3 Gutierrez had a conversation 
with his supervisor, Jerry Kend
ell, who mentioned that Conn 
had some medical restrictions. 
Another supervisor, Erickson, also mentioned to Gutierrez that Conn was off work due to 

surgery. On about April 8 Gutierrez had a conversation with 
fellow guards, Steve Piccioni and Joseph Fiala, about Conn™s 
physical restrictions and how th
at might effect her work as-signments. Fiala expressed his c
oncerns about Conn™s inability 
to perform the work and the effect on the other guards. Fiala 
asked if the situation would qualify as a grievance. At the time 
Gutierrez was the Union™s recording secretary. Gutierrez said 
that he was not certain about the filing of a grievance and that 
Fiala should consult with Union 
Steward Dave Stertz. Fiala and 
Gutierrez then talked to Stertz and expressed their concerns 
about Conn not being able to backup other guards with a 
weapon. They also were worried 
about her not doing classified 
trashing and the possible loss of overtime opportunities because 
Conn was working posts that othe
rs would be more qualified to 
handle. Stertz agreed to check into the situation with Union 

president, Rick Hernandez.  
IV. SUPERVISOR KENDELL PROHIBI
TS DISCUSSION OF CONN
™S MEDICAL STATUS The talk about Conn™s physical
 limitations got back to her 
and she soon filed an internal EEO complaint with the Respon-
dent alleging the talk created a hostile work environment. On 
approximately April 11, Superv
isor Kendell met with Stertz, 
Fiala, and Gutierrez and told them of Conn™s EEO charge. Ken-
dell told the men that he want
ed them to stop talking about Conn™s medical restrictions. Fiala 
protested that the reason they 
had discussed Conn™s situation wa
s because they were consid-
ering filing a grievance. Fiala 
also suggested to Kendell that 
Conn be assigned to other posts 
where her medical restrictions 
could be accommodated and she would not have to carry a 
weapon or do classified trashing. 
Kendell said he did not make 
those decisions. Kendell then reite
rated that the men should not 
talk about the matter. Fiala again protested that he still believed 
it was a grievable  matter and th
at he was within his rights dis-
cussing it with union officials. Kendell responded: ﬁYou heard 
what I told you.ﬂ Kendell did not testify. 
The guards were discussing work
 conditions that effected 
them and which they were cons
idering as a possible grievable 
matter. This activity is statutorily protected by the Act and 
 LOCKHEAD MARTIN ASTRONAUTICS 427Kendell™s uncontroverted instruction to them to stop discussing 
the matter was unlawful. I find that the Respondent violated 
Section 8(a)(1) of the Act when Kendell prohibited the men 
from conferring about the effect 
of Conn™s medical restrictions.  
V. FIALA CONTINUES TO DISCUSS POSSIBLE GRIEVANCE
 Approximately a week after the meeting with Kendell, Fiala 
had a conversation with another supervisor, J. T. Prater, about Conn™s working overtime. Fiala asked Prater if Conn was under 

any restrictions that would have prevented her from working 
the post to which she was assigned. Prater told him she was not. 
Fiala asked if Conn had to wear a weapon on her assigned post, 
and Prater was unsure of that requirement. Fiala testified he 
thought Conn may have been working overtime that should 
have been assigned to him. 
VI. GUTIERREZ™ STATEMENTS TO PICCIONI
 On April 16 Gutierrez was at the pistol range to participate in 
qualification shooting. He and Piccioni graded each others™ 

target and they had a disagreemen
t over the score that Gutierrez 
received. Gutierrez admitted he said to Piccioni if he did not 
agree to give him a higher scor
e ﬁhe guessed we™d have to mess you up.ﬂ The following day Guti
errez came up to Piccioni at 

his guard post and noticed that Piccioni was writing in a book. 
Piccioni closed the book when he saw Gutierrez approach. 
Gutierrez said, ﬁI hope you™re not writing about me in there or 
I™ll have to put more holes in you than I did in those targets 
yesterday.ﬂ Piccioni eventually
 related these encounters to 
management. VII. APRIL 24 INVESTIGATORY INTERVIEWS
 A. Romano On April 24 guards Anthony Ro
mano, Fiala, and Gutierrez were individually summoned by 
Respondent™s employee rela-
tions administrator, Deanna Duca and EEO Administrator 

Kathy Campbell, to ﬁfact findingﬂ sessions about Conn™s EEO 
complaint. The Respondent ack
nowledges the meetings were 
investigatory interviews that might result in discipline. Thus, 

Duca had earlier notified Union Representative Rick Hernandez 
of the meetings and he also was present for each of the inter-
views Romano was interviewed first.
 Neither Romano nor Hernan-
dez was aware of the purpose of the meeting. Hernandez asked 
to speak privately with Romano. Duca told him they could not 
meet in private at that time. Hernandez then presented man-
agement officials, including, Jay Buehler, manager for em-
ployee relations, whose office wa
s next door, with cards the Union had issued him. The cards recited the Union™s interpreta-
tion of employees™ rights to representation in investigatory 
meetings as set forth in the 
Weingarten
 case.
2 After Buehler considered the matter he perm
itted Hernandez and Romano to 
meet in private before the interview meeting continued. 
Campbell then explained that 
the EEO department was con-
ducting a factfinding investigatio
n and wanted to ask Romano 
about information he might have. Duca and Campbell told Ro-
mano that the interview was to be
 confidential and he was not 
to speak to anyone about the contents of the meeting. Romano 
was then asked if he had made statements concerning Conn 
about her not shooting and trashing, and ﬁwhat™s wrong with 
her this time?ﬂ Romano replied 
that he had mentioned to 
                                                          
                                                           
2 NLRB v. Weingarten, Inc
., 420 U.S. 251 (1975). 
Supervisor Kendell that Conn was working a post that required 

a weapon and she had not signed out for one. Romano denied 
speaking of Conn™s medical restrictions. He stated he was con-
cerned about safety because she 
was assigned a post that would be his backup and she was not armed. The management repre-sentatives told him it was inappr
opriate for him to discuss other 
persons™ medical restrictions. Romano said he had never in-
tended to say anything derogatory about Conn and he would 

apologize to her. The supervisors told him not to confront her. 
Romano said he would not confront her but only attempt to 
apologize. Duca then told Romano that they would consider the meeting 
a counseling which would be noted on his attendance record. Romano then left and Hernandez and Duca had a discussion 

about employees™ 
Weingarten rights. Hernandez said he would 
give each interviewee a card explaining those rights as they 
arrived. If the employee wanted to meet with him he would 
support that and if they did not he felt that was the employee™s 
choice. The Government contends that the counseling given Romano 
on April 24 was unlawful because he was engaged in protected 
concerted activities in discussing the Conn situation with his 
supervisor. The Respondent contends that the warning was 
justified because he was not engaged in concerted activity. The 
collective-bargaining contract makes employee safety an obli-
gation of the Respondent.
3 I find that Romano was engaged in protected concerted activities when he complained to supervi-
sor Kendell about the safety implications of Conn™s medical 
restrictions. NLRB v. City Disposal Systems, 465 U.S. 822 (1984). I further find that by noting a warning on Romano™s 
attendance record for engaging in such protected activity the 
Respondent violated Section 8(a)(1) and (3) of the Act. 
Fiala Joseph Fiala was the next guard called in for an interview. 
Duca and Campbell informed him that he was not to discuss the 

interview with anyone as it was confidential. He was asked 
questions about the speed with 
which guard patrols were per-formed and training. Fiala fina
lly asked what that had to do 
with an EEO investigation and he was told by Campbell that 
she just wanted some backgr
ound. He was asked about com-ments being made about trashing 
and shooting. He stated that 
the only time that subject had 
come up was when asking super-
visors about an unqualified employee working a post. He stated 

that the discussion had taken pl
ace with Supervisor Kendell. 
Fiala said he mentioned Conn™s me
dical restrictions because of 
his concern that someone unqualifi
ed may be working and that 
may have an effect on overtime work that guards would get. 

Fiala said he talked to some supervisors relating to filing a 
grievance concerning ﬁrocking chairﬂ money (pay for work 
improperly assigned to another employee). 
Duca asked him about discussions he had with other em-
ployees. Fiala said he had discus
sions with union officials con-
cerning a grievance, and he was 
not certain that the Respondent 
was entitled to know what they discussed. Duca became angry 
and told Fiala that the Respondent was conducting an important 
 3 ﬁThe Company shall continue to
 make reasonable provisions for 
the safety and health of its employees during the hours of their em-
ployment. Protective and safety devi
ces and other equipment necessary 
to properly protect employees from 
injury shall be provided by the 
Company in accordance with the practices now prevailing in the plant.ﬂ 

(R. Exh. 11, p. 54, art. XVIII, sec. 1.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428EEO investigation that could lead
 to disciplinary action, includ-
ing discharge, and he was to co
operate. Fiala, however, did not 
disclose the names of other em
ployees with whom he had dis-
cussed the matter. 
Fiala mentioned that a preliminary process before a griev-
ance is filed is an Informal Departmental Communication 
(IDC) whereby an employee attempts to work out any griev-
ances with his immediate supervisor. Duca asked for an expla-
nation of what an IDC was and was told the meaning. Duca told 
Fiala the investigation had nothing 
to do with grievances and he should not concern himself about that which was a different 
matter. She stated that grieva
nces were the Union™s business 
and that was not his responsibility. The meeting concluded by 
Fiala being told that the Respondent might need to discuss the 
matter with him further. 
C. Gutierrez 
The last guard interviewed was Lee Gutierrez. When he ar-
rived Duca asked him if he needed to meet first with Hernandez 
and Gutierrez replied that he did. The two men then talked 

privately. Duca then told Gutierrez the interview was confiden-
tial and he should not discuss it with anyone. When the inter-
view started Gutierrez was asked if he knew why he had been 
summoned. He said that he beli
eved it was because of the EEO 
complaint Conn had told him she had filed. 
Gutierrez was asked about his co
mments to Piccioni relating 
to messing him up and putting holes 
in him. Gutierrez admitted 
making such statements but explained that he and Piccioni fre-

quently kidded each other and 
the comments were only a joke. 
Gutierrez was asked about various comments among em-
ployees including ﬁshooting and 
trashing.ﬂ Gutierrez said he 
had not made such statements bu
t he had heard the statements 
made. When asked by whom, Gutierrez asked to meet privately 
with Hernandez. They were allowed to confer and when they 
returned, Gutierrez said he did 
not want to disclose whom he 
had heard make such statements. Duca asked if that was be-
cause the Union had told him not to answer. Gutierrez said it 
was not, that he just did not want to ﬁratﬂ on anyone. Duca 
became angry and said that she would give him a direct com-
mand to answer the question. Hernandez protested that she 
could not give Gutierrez a direct order because she was not in 
his chain of command. Duca stated that she would suspend him 
or do whatever it took to get 
his cooperation. Campbell said 
they would just move on. 
Gutierrez was then chastised for making the threatening 
statements to Piccioni. He was told that his remarks could be 
misperceived. The meeting wa
s concluded with the Respon-dent™s representatives telling 
Gutierrez they might need to 
speak to him later. 
Campbell testified what she meant when the employees were 
told to keep the investigation confidential: 
 When I ask a person to maintain the confidentiality of 
an investigation, I would expect that they would not go out 
and continue to discuss the 
issues; for instance Jolene 
Conn™s medical restrictions, and their opinions about 
whether she can or can™t do thei
r job, and that they would 
not approach Jolene about the allegations that she brought forth. [Tr. 275.]
4                                                            
                                                           
4 Duca testified to a similar purpos
e for invoking the confidentiality 
warning. (Tr. 232.) 
The Government alleges that
 the Respondent unlawfully 
promulgated and maintained a ru
le prohibiting employees from 
discussing employee discipline a
nd disciplinary investigations 
with anyone. The Respondent ci
tes the need for avoiding con-
flict among employees as the re
ason for requiring confidential-ity. The Respondent placed a co
nfidential cloak over that sub-
ject when it told the employees they could not discuss the is-
sues under consideration with other employees. Such an all 
encompassing prohibition did not properly safeguard the em-
ployees™ rights under the Act. I find that by invoking such a 
limiting rule for the employees the Respondent unlawfully 
restrained and coerced them contrary to their Section 7 rights 
and the Respondent thereby violated Section 8(a)(1) of the Act. 
Medeco Security Locks
, 319 NLRB 224, 228 (1995).
5 The Government further allege
s that the Respondent unlaw-
fully interrogated the employees concerning their protected 
concerted activities in the April 24 interviews. I find that the 
interview of Romano was not unlawful interrogation. Union 
Representative Hernandez was present to represent Romano™s 
interests. Neither he nor Roma
no balked at discussing what 
Romano may have said to Supervisor Kendell concerning 
Conn. With regard to Fiala he di
d protest that he was concerned 
that the Respondent was inquiring 
into protected activity. Un-
der the circumstances, the Respondent transgressed the legiti-
mate line of inquiry into the EEO matter when Duca insisted 
that Fiala tell her about protected activity. I find that the Re-
spondent did unlawfully interrogate Fiala on this occasion. The 
examination of Gutierrez was similar. He protested he did not 
want to ﬁratﬂ on fellow employees he heard discussing Conn™s 
medical restrictions. He was th
reatened by Duca with punish-
ment if he did not tell her what she wanted to know. I find that 

Gutierrez was also unlawfully in
terrogated concerning the pro-
tected activities of fellow employ
ees. I find that the Respondent 
violated Section 8(a)(1) of the Ac
t by the interrogations of Fiala 
and Gutierrez. 
VIII. MAY 1 MEETINGS A. Fiala On May 1 Fiala was called to 
another investigatory meeting 
with Duca and Campbell. Union Re
presentative Stertz was also 
present. He asked what the me
eting was about and Duca told 
him to shut up as she was asking the questions. Stertz, however, 
did ask questions during the meet
ing. Duca accused Fiala of 
lying in the April 24 meeting about talking to supervisors relat-

ing to filing a grievance conc
erning ﬁrocking chairﬂ money. 
Fiala explained that he was considering a grievance and that it 
would be against the Respondent and not against Conn. Duca 
said she did not believe Fiala had cooperated in the investiga-

tion. She testified that Fiala had continuously brought up the 
filing of a grievance in the previous meeting. Duca told Fiala 
that he was receiving a written warning for his behavior. Fiala 
said that was fine but he had the right to appeal that action. Duca reiterated that the matter was an EEO investigation and 
he was not to discuss it with anyone. Fiala said that for pur-
poses of his appeal he would have to discuss it with his union 
officials. The Respondent™s repres
entatives disagreed with this, 
 5 The same confidentiality warnings 
were given to employees at the 
May 1 interviews discussed below. 
My finding of a violation of Sec. 
8(a)(1) applies equally to the warn
ings given by the Respondent in 
those interviews.  LOCKHEAD MARTIN ASTRONAUTICS 429and Fiala said to Stertz they would have to go to the NLRB 
with the matter. 
Fiala was given a written warning for inappropriate com-
ments and behavior resulting in a hostile work environment for 
a coworker, and for not cooperating in the Respondent™s inves-
tigation. The Respondent did not 
call as witnesses any of the 
supervisors that Fiala testified 
he expressed his concerns to 
regarding Conn. It was the alle
ged responses of these supervi-
sors that Duca based her conclusion that Fiala was lying. 
The Government argues that Duca™
s telling Stertz to shut up 
as she was asking the questions
 was a violation of Fiala™s Weingarten right to union representation during an investiga-
tory interview. I find that Duca™s statement to Stertz was an 

improper attempt to limit his role in the interview. Even though 
he ultimately asked questions that does not excuse Duca™s ef-

fort to confine his participation during the interview. I find that 
Respondent violated Section 8(a)(1) of the Act by telling Stertz 
to shut up when he asked the purpose of the meeting. 
I further find that the attempt to limit Stertz had a coercive 
effect on the questions asked of Fiala concerning who had been 
talking about the Conn matter. I find that this inquiry, consider-

ing all the circumstances of the interview, was an unlawful 
interrogation as to employees™ protected activities. The Re-
spondent thereby additionally viol
ated Section 8(a)(1) of the 
Act. 
The complaint alleges that the written warning given to Fiala 
on May 2 was unlawful because it 
was directed to his protected 
concerted activity. Again the Respondent contends it had a 
right to prohibit employees™ di
scussions of the subject under 
inquiry. The warning went, in part
, to Fiala™s discussions with 
supervisors about his concerns for Conn™s restrictions on work-ing conditions. It further punished him for ﬁnot cooperating.ﬂ It 
was clear that Fiala™s repeated
ly mentioning a potential griev-
ance was the behavior that Duca relied on for her conclusion 

that he had not cooperated in the investigation. Fiala had the 
right to pursue a possible grievance with his supervisor and to 
openly discuss his concerns with
 other employees and the Re-
spondent™s labor relations representative. I find that the warning 
given Fiala for engaging in this 
protected activity is a violation 
of Section 8(a)(1) and (3) of the Act. 
B. Gutierrez 
On May 1 Gutierrez was also called to an investigatory 
meeting with Duca and Campbell as a followup to the Conn 
complaint. Union Representative Dave Stertz was present at the 
meeting. Duca again reminded Gutierrez that he was not to 
discuss the investigation with anyone. Duca told Stertz that she 
would give him an opportunity to
 ask questions and he could meet with Gutierrez at the conclusion of the meeting. Duca 

questioned Gutierrez as to whet
her he had discussed the matter 
with anyone since their previous meeting. He said that an em-
ployee had asked him why he had come to the earlier meeting 
and he told the employee, ﬁNot
hing. The same old same old.ﬂ 
Duca also asked Gutierrez to again tell her who had been 
talking about Conn™s medical condition. Gutierrez asked to 
confer with Stertz before answering and the two met privately. 
When they returned Duca told Gutierrez if he did not answer 
her question he would be suspende
d and that could lead to his 
termination. Gutierrez then told Duca that Piccioni and Fiala 
had discussed Conn™s medical restrictions. Gutierrez was again 
warned by Duca at the end of the meeting that everything said 

in the interview was confidential. He was told he was not to 
discuss the meeting with anyone and failure to comply could 

lead to his termination. Duca informed Gutierrez that he was 
suspended for 3 days for making the threatening remarks to 
Piccioni and because he had talked to other employees about 
the EEO investigation. Duca testified that this meeting was not 
investigatory as she was anticipating issuing the suspension 
before the meeting. 
Gutierrez received a written confirmation of his suspension 
which lists the Piccioni encounters and his discussion with 
fellow employees concerning the 
investigation as the reasons 
for the suspension. The letter states in part: ﬁ[Y]ou admitted 
you had talked with fellow employees regarding this investiga-
tion. You were given specific in
structions by this Employee 
Relations Administrator and Kathy Campbell from the EEO 
Department on April 24, 1996, not discuss with anyone aware-
ness of or issues concerning the investigation. Gutierrez™ letter 
also advises him that future vi
olations of company policies and 
procedures could cause his discha
rge. (G.C. Exh. 2.) Guiterrez 
subsequently filed a grievance over his suspension but the mat-
ter was not resolved in his favor. 
The Government alleges that the suspension of Guiterrez is 
unlawful because it resulted, in part, from his protected con-
certed activities of discussing the Conn matter with fellow em-
ployees. The Respondent argues it was privileged to keep the 
matter confidential. The uncontroverted evidence shows that 
Gutierrez™ discussions were for the purpose of considering the 
filing of grievances. As decided above, I find that the Respon-
dent was not privileged to prohi
bit employees from discussing 
their concerns about Conn™s medical restrictions when it had an 

effect on their terms 
and conditions of employment. I find that 
the Respondent did, to the extent
 that Guitierrez™ 3-day suspen-
sion was based on such discussions
, violate Section 8(a)(1) and 
(3) of the Act. 
The Government further contends
 that by inquiring into em-
ployees™ discussions concerning Conn™s medical condition the 
Respondent unlawfully interroga
ted them concerning their 
protected activities. The Responde
nt denies that such question-
ing is unlawful. Under all th
e circumstances, including the 
threat of discipline, I find that Duca™ questioning of Gutierrez 
about his discussions with 
fellow employees was unlawful 
interrogation in violation of Section 8(a)(1) of the Act. 
I do not find that Duca
 violated Gutierrez™ 
Weingarten
 rights 
in this meeting as the Government alleges. Stertz was told he 
would be allowed to ask questi
ons. Duca stated that he could 
meet privately at the end of the meeting with Gutierrez, but 
when Stertz and Gutierrez asked to meet in the middle of the 
meeting they were allowed to do so. Under all the circum-
stances I find that Respondent™s 
agents did not violate Section 
8(a)(1) of the Act by their conduct in this instance.  
IX. MAY 11 WRITTEN REPRIMANDS OF ROMANO AND CONN
 Romano had talked to Conn and apologized to her about 
May 1 and according to Duca the matter had turned into a con-
frontation between the two employees. On May 11 the Respon-
dent gave written reprimands to Romano and Conn for discuss-ing the matter among themselves. 
The warnings are similar in 
language. The reprimand issued to Romano states in part:   
On April 24, 1996, during an investigation interview, you 
were given specific instructi
ons from Employee Relations and 
EEO not to discuss with anyone awareness of or issues con-
cerning the investigation. In addi
tion, you were told specifically 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430that you were not at liberty to make an apologetic statement to 
the employees you suspected alleged the complaints. 
On May 2, 1996, Employee Re
lations and EEO were made 
aware that you, in fact, did approach an employee on May 1, 
1996, and engaged in a discussion of the allegations and offered 
your apology. 
You are being issued this written reprimand for inappropriate 
behavior and failure to follo
w management™s 
instructions. 
(G.C. Exh. 10.) 
The reprimands given to Conn and Romano do not mention 
any confrontation. Both reprimands focus on the employees 
ignoring orders of management 
and discussing the matter. I 
find that the two employees were conversing about a work-
related matter, i.e., Conn™s complaint, the accusations it made concerning Romano and his desire
 to apologize for any misun-
derstanding. I find that this di
scussion is concerted protected 
activity and the resulting reprimands issued to the two employ-

ees were violations of Secti
on 8(a)(1) and (3) of the Act. 
X. GUTIERREZ™ SUSPENSION AND DISCHARGE
 On January 22, 1997, Gutierrez lost a hub cap off his truck 
as he was entering work for the day. He did not stop to retrieve 
the hub cap as he thought he would be late to work. Later in the day Gutierrez left his post, dr
ove the approximately 2-mile 
round trip to get the hub cap and returned to work. He was 
absent from work for approximately 20 minutes. Gutierrez did 
not ask for permission to leave the plant premises nor notify 
any one of his absence from the plant. The Respondent ulti-
mately learned of Gutierrez™ unauthorized absence and on 
January 28 initiated an investigation into the matter. Gutierrez 
was suspended pending the outcome of the investigation. 
Gutierrez was terminated on January 30 for leaving work 
without permission and after ﬁcareful consideration of your past 
work record.ﬂ (G.C. Exh. 5.) Duca stated she probably would 
not have discharged Gutierrez for the hub cap incident alone. 
Duca testified that she made the recommendation to terminate 
Gutierrez and she took into cons
ideration the discipline that 
was active on his record. That 
discipline included his May 2 3-
day suspension for his inappropriate remarks to Piccioni and for 
discussing the investigation with fellow employees. It also in-
cluded his April 24 counseling for inappropriate comments and 
behavior in discussing the Conn
 matter. Duca gave Buehler a 
summary of Gutierrez™ disciplina
ry record and he approved her 
discharge decision. (G.C. Exh. 8.
) Buehler did not testify at the 
hearing. 
XI. ANALYSIS OF GUITERREZ™ SUSPENSION AND TERMINATION
 The Government alleges that 
Gutierrez™ January suspension 
and termination were the result of his protected activities. The 
Respondent argues that Gutier
rez was properly suspended and 
discharged for leaving work without permission. The General 
Counsel has the initial burden of establishing that union or 
other protected activity was a mo
tivating factor in Respondent's 
action alleged to constitute discrimination in violation of Sec-
tion 8(a)(3). The elements commonly required to support such a 
showing of discriminatory moti
vation are union activity, em-
ployer knowledge, timing, and 
employer animus. Once such 
unlawful motivation is shown, the burden of persuasion shifts 
to the Respondent to prove its affirmative defense that the al-
leged discriminatory conduct woul
d have taken place even in 
the absence of the protected activity. 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); approved in NLRB v. Transportation 
Management Corp.,
 462 U.S. 393 (1983); 
Manno Electric, Inc.,
 321 NLRB 278 (1996). The test appl
ies regardless of whether 
the case involves pretextual 
reasons or dual motivation. 
Frank Black Mechanical Services, 271 NLRB 1302 fn. 2 (1984). ﬁA 
finding of pretext necessarily means that the reasons advanced 

by the employer either did not ex
ist or were not in fact relied 
upon, thereby leaving intact the inference of wrongful motive 
established by the General Counsel.ﬂ 
Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. sub nom. 705 F.2d 799 (6th Cir. 

1982). Gutierrez was engaged in protected activity in April when he 
discussed Conn™s medical restric
tions with others. The Respon-
dent had knowledge of this protec
ted activity. The violations of 
the Act discussed above are re
quisite proof of Respondent™s animus. The Respondent admittedly took into consideration 
Gutierrez prior disciplinary record to justify his discharge. Part 
of that disciplinary action has been found to have been unlaw-
fully imposed. The Respondent admittedly would not have 
discharged Gutierrez without c
onsidering his full disciplinary 
record. I find that the Respondent violated Section 8(a)(1) and 

(3) of the Act by discharging Gutierrez, in part, because of his 
prior protected activity. 
Soltech, Inc.,
 306 NLRB 269, 279 
(1992); Jhirmack Enterprises
, 283 NLRB 609 fn. 2 (1987).  
The complaint alleged Gutie
rrez January 28 suspension vio-
lated the Act. That suspensi
on pending investigation was not 
shown to have been based on his prior disciplinary record. Nor 
do I find that suspension was a pretext to mask a motivation to 
punish him for protected activitie
s. Thus, the Government has 
not proven by a preponderance of the evidence that Gutierrez™ 
January suspension was based on hi
s earlier protected activities. 
I find that the Respondent did not
 violate Section 8(a)(1) and (3) of Act by suspending Gutierrez in January. 
CONCLUSIONS OF 
LAW 1. Lockheed Martin Astronautics is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. United Plant Guard Workers of America, Local 265 is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3. Respondent has violated Se
ction 8(a)(1) and (3) of the 
Act. 
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
5. Respondent has not violated
 the Act except as herein 
specified. 
[Recommended Order omitted from publication.] 
 